Citation Nr: 1734986	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  15-332 61	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right eye disability, including cataracts and refractive error.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel





INTRODUCTION

The Veteran served in active duty for training (ACDUTRA) from November 1978 to April 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's current cataract disability is not etiologically related to a disease, injury, or event in service.

2. Refractive error of the eyes is not a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for a right eye disability, including cataracts and refractive error, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

This matter was filed as a Fully Developed Claim (FDC).  The notice that accompanies the FDC form informs a veteran what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.

The Veteran has received all essential notice and has had a meaningful opportunity to participate in the development of the claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, VA's duty to notify has been satisfied. 

Regarding the duty to assist, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Board notes that the Veteran attended an informal DRO conference in June 2016 and was to submit additional medical evidence to support his claim.  No additional evidence was received from the Veteran.   No records of post-service treatment at a VA medical center were located.

VA has obtained the Veteran's service treatment records and associated those records with the claims file.  Additionally, the Veteran underwent a VA examination in March 2013.  The examination is adequate as the examiner reviewed the claim file, considered the Veteran's reported history, and conducted a thorough physical examination providing findings necessary to the decide the claim.  The medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the question of current disability to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

Service Connection for a Right Eye Disability

The Veteran seeks service connection for his senile cataracts and refractive error and contends they were caused by an in-service incident in 1979 where a shovel hit his face and caused a contusion above his right eye.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has current diagnoses of incipient senile cataracts and refractive error of the eyes.  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.

Turning to Veteran's period of active service, service treatment records reflect that the Veteran was examined in an emergency room in February 1979 for a small abrasion on the Veteran's upper eyelid.  No stitches were required after the incident, and the Veteran's vision was normal.  Subsequently, the Veteran underwent a separation examination in March 1979 and, while some refractive error was noted, the report stated that the Veteran's eyes were otheriwse normal.  

In March 2013, the Veteran attended a VA examination.  The examiner reviewed the Veteran's service treatment records, including the records associated with the 1979 contusion.  The examiner noted that the emergency room evaluation noted a small abrasion requiring no stitches, no impaired vision, normal fundus, full extraocular movement and pupils that were equally reactive to light.  The examiner concluded that the Veteran's loss of vision was caused by incipient senile cataracts and refractive error, and not by the Veteran's 1979 contusion.  The examiner also stated that the Veteran's current eye disabilities are not secondary to the 1979 contusion.

To the extent to which the Veteran has a refractive error, refractive error of the eyes is not a disability for VA purposes.  38 C.F.R. §§ 3.303, 4.9 (2016).  Although the medical evidence demonstrates that the Veteran currently has refractive error, such disorder cannot be service connected without evidence of a superimposed disease or injury.  The medical evidence of record does not provide any evidence of any superimposed disease or injury to the eye during service or any evidence that the refractive error was subjected to a superimposed disease or injury in service which created additional disability.

Concerning the cataracts, the only medical opinion of record found the condition was not secondary to the 1979 contusion.  The examiner reviewed the claims file, examined the Veteran and provided a rationale for the conclusion citing to the fact that examination of the eyes was normal in 1979 and the contusion involved an eyelid abrasion or puncture that did not require stitches or surgery.  The Board finds this opinion to be highly probative as to the etiology of the condition.  

The only evidence linking the condition to service is the Veteran's own statements.  The question of whether the Veteran has a disability related to his service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in diagnosing eye disabilities and opining regarding the etiology of such disabilities are issues that require the expertise of a medical professional, particularly where, as in this case, there has been a significant passage of time without any documentation of any symptomatology.  Therefore, the Veteran is not competent to provide an opinion on those issues.  While the Veteran can report symptoms that he experiences, he does not have the necessary training to make medical opinions.  The Veteran has provided no evidence to support his assertion that his eyes disabilities related to active service.

As there is no evidence that the Veteran's current disabilities, including refractive errors and cataracts, were caused or aggravated by a disease, injury, or event in service, service connection must be denied.  


ORDER

Service connection for a right eye disability, including cataracts and refractive error, is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


